                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

JUDITH R. JAMES,

       Plaintiff,

v.                                                                    No. 18-cv-1074 JCH/SMV

NANCY A. BERRYHILL,
Acting Commissioner of the Social Security Administration,

       Defendant.

       ORDER GRANTING MOTION TO PROCEED IN FORMA PAUPERIS AND
                    DIRECTING SERVICE OF PROCESS

       THIS MATTER is before the Court on Plaintiff’s Amended Application to Proceed in

District Court Without Prepaying Fees or Costs (Long Form) [Doc. 7], filed December 5, 2018.

The Court, being fully advised in the premises FINDS that the Application is well-taken and should

be GRANTED.

       IT THEREFORE ORDERED, ADJUDGED, AND DECREED that Plaintiff’s

Amended Application [Doc. 7] is GRANTED. Plaintiff may proceed in this action without

payment of a filing fee, costs, or security therefor.

       IT IS FURTHER ORDERED that the United States Marshal Service is directed to serve

the summons and complaint on the United States Attorney, the Attorney General, and the Office

of the General Counsel of the Social Security Administration.

       IT IS SO ORDERED.


                                                        ____________________________________
                                                        STEPHAN M. VIDMAR
                                                        United States Magistrate Judge
